DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b) Claims 1-12 and 15-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, respectively, of US Patent 11,417,276 B2.
Limitations of the present invention and corresponding US Patent 11,417,276 B2 are listed in the following table for claim 1.
Claim 1 of Present Invention
Claim 1 of Patent 11,417,276 B2
A display driving method for a display panel,
A display driving method for a display panel,
wherein the display panel comprises a pixel unit, and the pixel unit comprises a pixel circuit, the pixel circuit comprising:
wherein the display panel comprises pixel units, and each of pixel units comprises a pixel circuit, the pixel circuit comprising:
a light emitting element configured to emit light based on a driving current,
a light emitting element configured to emit light based on a driving current,
a drive transistor configured to supply a driving current to the light emitting element, and a first control device configured to control a conduction state of a path between the drive transistor and the light emitting element in response to a light emitting signal,
a drive transistor configured to supply a driving current to the light emitting element, and a first control device configured to control a conduction state of a path between the drive transistor and the light emitting element in response to a light emitting signal,
the display driving method comprising:
the display driving method comprising:
providing the pixel circuit with the light emitting signal, to enable the light emitting element in the pixel circuit to emit light, wherein
providing the pixel circuit with the light emitting signal, to enable the light emitting element in the pixel circuit to emit light, wherein
during a light emitting period, the light emitting signal comprises at least one pulse signal, the at least one pulse signal has a pulse-off duration and a pulse-on duration, and a variation trend of pulse-off durations of a plurality of pulse signals is consistent with a variation trend of light emitting brightness of the light emitting element.
each of the pixel units has an update cycle comprising a light emitting period, and during the light emitting period, the light emitting signal comprises a plurality of pulse signals, each of the plurality of pulse signals has a pulse-off duration and a pulse-on duration, and a variation trend of pulse-off durations of the plurality of pulse signals is consistent with a variation trend of light emitting brightness of the light emitting element, 

wherein the variation trend of the light emitting brightness of the light emitting element is determined by: acquiring a to-be-displayed grayscale value of the light emitting element; determining whether the to-be-displayed grayscale value is greater than a preset threshold; if the to-be-displayed grayscale value is greater than the preset threshold, determining that the light emitting brightness of the light emitting element gradually decreases during the update cycle; and if the to-be-displayed grayscale value is less than or equal to the preset threshold, determining that the light emitting brightness of the light emitting element gradually increases during the update cycle.


Claim 2 of Present Invention is similar to
Claim 2 of Patent 11,417,276 B2
Claim 3 of Present Invention is similar to
Claim 3 of Patent 11,417,276 B2
Claim 4 of Present Invention is similar to
Claim 4 of Patent 11,417,276 B2
Claim 5 of Present Invention is similar to
Claim 5 of Patent 11,417,276 B2
Claim 6 of Present Invention is similar to
Claim 6 of Patent 11,417,276 B2
Claim 7 of Present Invention is similar to
Claim 7 of Patent 11,417,276 B2
Claim 8 of Present Invention is similar to
Claim 8 of Patent 11,417,276 B2
Claim 9 of Present Invention is similar to
Claim 9 of Patent 11,417,276 B2
Claim 10 of Present Invention is similar to
Claim 10 of Patent 11,417,276 B2
Claim 11 of Present Invention is similar to
Claim 11 of Patent 11,417,276 B2
Claim 12 of Present Invention is similar to
Claim 12 of Patent 11,417,276 B2
Claim 13 of Present Invention is similar to
Claim 13 of Patent 11,417,276 B2
Claim 14 of Present Invention is similar to
Claim 14 of Patent 11,417,276 B2
Claim 15 of Present Invention is similar to
Claim 1 of Patent 11,417,276 B2
Claim 16 of Present Invention is similar to
Claim 2 of Patent 11,417,276 B2
Claim 17 of Present Invention is similar to
Claim 3 of Patent 11,417,276 B2
Claim 18 of Present Invention is similar to
Claim 4 of Patent 11,417,276 B2
Claim 19 of Present Invention is similar to
Claim 5 of Patent 11,417,276 B2
Claim 20 of Present Invention is similar to
Claim 6 of Patent 11,417,276 B2
Claim 21 of Present Invention is similar to
Claim 7 of Patent 11,417,276 B2
Claim 22 of Present Invention is similar to
Claim 8 of Patent 11,417,276 B2
Claim 23 of Present Invention is similar to
Claim 9 of Patent 11,417,276 B2
Claim 24 of Present Invention is similar to
Claim 10 of Patent 11,417,276 B2
Claim 25 of Present Invention is similar to
Claim 11 of Patent 11,417,276 B2



Allowable Subject Matter
Claims 13-14  and 26-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 13, the prior art of record teaches a display driving method for a display panel.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display driving method for a display panel, wherein the display panel comprises a pixel unit, and the pixel unit comprises a pixel circuit, the pixel circuit comprising: 
a light emitting element configured to emit light based on a driving current, 
a drive transistor configured to supply a driving current to the light emitting element, and 
a first control device configured to control a conduction state of a path between the drive transistor and the light emitting element in response to a light emitting signal, 
the display driving method comprising: 
providing the pixel circuit with the light emitting signal, to enable the light emitting  element in the pixel circuit to emit light, wherein 
during a light emitting period of an update cycle, a picture update cycle or a data signal update cycle of at least one of the pixel units, the light emitting signal comprises at least one pulse signal, the at least one pulse signal has a pulse-off duration and a pulse-on duration, a data signal remains unchanged, and a variation trend of pulse-off durations of a plurality of pulse  signals is consistent with a variation trend of light emitting brightness of the light emitting element.
Referring to claim 14 is allowable based upon dependent on independent claim 13.
Referring to independent claim 26, the claim is allowed for same reason as set forth in independent claim 13.
Referring to claim 27 is allowable based upon dependent on independent claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                /NELSON M ROSARIO/Examiner, Art Unit 2624                                                  Primary Examiner, Art Unit 2624